IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-30143
                         Conference Calendar
                          __________________


ROGER AKINS,

                                       Plaintiff-Appellant,

versus

CHARLES C. FOTI, JR., and
DENTAL DEPARTMENT,

                                       Defendants,

CHARLES C. FOTI, JR.,

                                       Defendant-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 94-CV-3166
                        - - - - - - - - - -
                         February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Roger Akins appeals the district court's judgment in favor

of the defendant in his civil rights complaint brought pursuant

to 42 U.S.C. § 1983.    Review of the findings and conclusions

depends on a trial transcript.    Akins has failed to provide a

transcript.    His appeal is therefore DISMISSED AS FRIVOLOUS.    See



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-30143
                               -2-

Fed. R. App. P. 10(b); Powell v. Estelle, 959 F.2d 22, 26 (5th

Cir.), cert. denied, 113 S. Ct. 668 (1992); 5th Cir. R. 42.2.

     APPEAL DISMISSED.